DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ish (US 10,534,541).

	Referring to claims 1, 7, 10 and 13-20, Ish discloses an apparatus comprising: processor (fig. 4, controller 144); and a non-transitory medium storing instructions (fig. 4, namespace table 152, map 154) that when executed by the processor cause the processor to:
	broadcast location parameters (1:67-2:11, discovery command broadcast; fig. 6, controller list format 162) including an address (fig. 15, target address 190) of the apparatus to a host (fig. 4, controller 142) and a plurality of Non-Volatile Memory Express NVMe storage domains (fig. 4, namespace A/B 156) for discovery of an NVMe over Fabrics NVMeOF services (1:64-67, fabric), wherein a network fabric (fig. 1, network 110; fig. 3, switch 128, fig. 7, 
	register (fig. 3, controller list 162; 6:42-67), based on host parameters of the host received (fig. 6, instance ID 166 of NVMe controller 142) in response to the broadcast location parameters, the host with the NVMeOF service; (claim 14)
	register (fig. 3, controller list 162; 6:42-67), based on the NVMe storage domain parameters (fig. 6, namespace ID 167) received in response to the broadcast location parameters, the plurality of NVMe storage domains with the NVMeOF services; (claim 15)
	obtain a mapping (fig. 4, forward map 154) that indicates a specified NVMe storage domain (fig. 6, reference to block device 168) of the plurality of NVMe storage domains that is to communicate with the host; and
	implement communication (fig. 4, communication of controller 142 and flash 146; 3:4-18) between the host and the specified NVMe storage domain by forwarding the mapping (fig. 4, forward map 154) and associated discovery target parameters to the host (fig. 4, namespace table 152) to implement discovery of the specified NVMe storage domain by the host, and connection of the specified NVMe storage domain to the host (figs. 5, 7 and 17). (claim 13)

	As to claims 2, 5, 8-9 and 11, Ish discloses the apparatus of claim 1, comprises: mapping includes a discovery domain (fig. 4, 

As to claims 3-4, Ish discloses the apparatus of claim 2, comprises: obtain, for the discovery domain, a membership (fig. 4, namespace table 152) that includes a host NVMe qualified name for the host, a host transport address for the host, a target transport type (7:1-9, instance type)(claim 3)/an NVMe subsustem NVMe qualified name (7:1-9, instance ID) (claim 4) for the specified NVMe storage domain, and a transport address (9:5-10, target address) for a discovery target (fig. 15, target) of the specified NVMe storage domain; and forward (fig. 4, forward map 154) content of the membership to the host to implement communication of the host with the specified NVMe storage domain.

	As to claim 6, Ish discloses the apparatus of claim 2, comprises: send, upon creation of the discovery domain (fig. 11, discovery request), a change notification (fig. 11, discovery response) to the host; and forward, upon receipt of a query from 

	As to claim 12, Ish discloses the medium of claim 10 to implement, based on the registration of the plurality of hosts and the plurality of NVMe storage domains, discovery of a discovery target (fig. 11, discovery request/response) of the specified NVMe storage domain of the plurality of NVMe storage domains by the specified host of the plurality of hosts (fig. 11, initiator 172).

	As to claims 16, 18 and 20, Ish discloses the apparatus of claim 1, wherein the host parameters received in response to the broadcast location parameters include an address (fig. 14, target address 190) of the host that is to access an NVM (fig. 17, target 206) in the specified NVMe storage domain over the network fabric.

	As to claims 17 and 19, Ish discloses the apparatus of claim 16, wherein the host is to access the NVM in the specified NVMe storage domain over an Ethernet fabric or a Fibre Channel fabric (9:14-16, Ethernet fabric).

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

In fig. 11, Ish discloses initiator broadcasts discovery request to target. After generating NVMe controller list, the target send discover response back to initiator.

Applicant argues that Ish’s instance ID 166 is a parameter of a target, not a host parameter of a host (p.14).
The claim is partially understood as the apparatus received “a host parameter of the host” in response to the broadcast location parameters. In this case, NVMe controller 162 is the host, and the instance ID is a parameter of the host. For example, in fig. 5, the target 160 receives discovery request, and maintains controller list with instance ID data structure within.

Applicant further argues that Ish does not disclose forwarding the mapping and associated discovery target parameters to the host (p.14).
Ish discloses a forward map 154 as a data structure of mapping NVMe controller and namespaces as shown in fig. 4. Such a mapping allows target 174 and initiator 172 to exchange data as shown in fig. 9.


Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182